       Case 1:19-cv-10004-JPO-SDA Document 58 Filed 09/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JERIEL ALEXANDER,
                                 Plaintiff,
                                                                   19-CV-10004 (JPO)
                      -v-
                                                                          ORDER
 PRIVATE PROTECTIVE SERVICES,
 INC.,
                      Defendant.


J. PAUL OETKEN, District Judge:

        Because the certificate of default has been set aside, Plaintiff’s motion for default

judgment (Dkt. No. 37) is moot. In any event, for the reasons stated in Judge Aaron’s opinion

and order granting Defendant’s motion to set aside the certificate of default (Dkt. No. 54), the

Court agrees that the certificate of default was properly vacated. Accordingly, Plaintiff’s motion

for default judgment is DENIED.

        The Clerk of Court is directed to (1) close the motion at Docket Number 37 and (2) mail

a copy of this order to the pro se Plaintiff.

        SO ORDERED.

Dated: September 16, 2021
       New York, New York

                                                ____________________________________
                                                           J. PAUL OETKEN
                                                       United States District Judge
